NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                    Fed. R. App. P. 32.1




             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                     Argued June 6, 2012
                                     Decided July 5, 2012

                                            Before

                           FRANK H. EASTERBROOK, Chief Judge

                               DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

Nos. 11‐2617 & 11‐2619                               Appeals  from  the  United  States  District
                                                     Court for the Central District of Illinois.
UNITED STATES OF AMERICA,
     Plaintiff‐Appellee,                             No. 10‐CR‐20038

       v.                                            Michael P. McCuskey,
                                                     Judge.
VICTOR D. JACKSON and 
DANIEL KELLY,
     Defendants‐Appellants.

                                          O R D E R

        Victor Jackson and Daniel Kelly were convicted of cocaine‐related offenses – Kelly after
pleading guilty and Jackson after a jury trial. Jackson was sentenced on July 8, 2011, to 360
months’ imprisonment and Kelly on the same day to 188 months’ imprisonment. On appeal,
both argue that the district court should have sentenced them under the lower mandatory
minimum rules established in the Fair Sentencing Act of 2010, 124 Stat. 2372. At the time of
their sentencing hearings, however, we had concluded that the Fair Sentencing Act did not
apply to any person who had committed the underlying offense conduct before the effective
Nos. 11‐2617 & 11‐2619                                                                          Page 2

date of the Act, August 3, 2010. While these appeals were pending, the Supreme Court held in
Dorsey v. United States, 11‐5683, ‐‐‐ S.Ct. ‐‐‐‐, 2012 WL 2344463 (2012), that the Act governs all
sentencing proceedings from its effective date onward, regardless of when the offense conduct
occurred. Since both Kelly and Jackson were sentenced well after that date,  Dorsey instructs us
that the Act applies to them.

         In Kelly’s case, there is little more to say. He properly raised this issue in the district
court, which refused to apply the Act based on the then‐prevailing law of the circuit. Kelly is
therefore entitled to be resentenced. Jackson, in contrast, did not raise this issue in the district
court and so was sentenced under the pre‐Fair Sentencing Act rules. Our review of his sentence
is only for plain error. But when the law was settled in the circuit at the time of the district
court’s decision, the plain‐error standard can be satisfied if the law becomes clear (the other
way) on appeal. See Johnson v. United States, 520 U.S. 461, 468 (“[I]t is enough that an error be
‘plain’ at the time of appellate consideration.”). At the time the district court sentenced Jackson,
this  circuit  had  held  definitively  that  the  Fair  Sentencing  Act  was  not  retroactive;  while
Jackson’s appeal was pending, Dorsey resolved the question the other way. It is thus plain that
Jackson too is entitled to be resentenced under the Fair Sentencing Act. (We note that it is
possible that Johnson’s rule may not apply to questions of law that were not  settled in the circuit
at the time of the district court’s decision. Courts have disagreed on this question, and the
Supreme Court recently granted certiorari to resolve it. Henderson v. United States, No. 11‐9307,
cert. granted June 25, 2012. But that is not the situation presented by this case.)

        Jackson also challenges his conviction. He argues that one of the government’s witnesses
– the informant who purchased the cocaine from him – improperly testified as an expert about
drug jargon that the two used during the transaction.  See United States v. Oriedo, 498 F.3d 593,
603 n.10 (7th Cir. 2007) (testimony about drug codes is admissible only as expert testimony if
the  witness  “draws  on  broad  experience,  acquired  from  his  observations  outside  of  this
particular  case”  because  he  “relies  on  specialized  knowledge  of  drug  trafficking  to  draw
conclusions about the particular case”). But Jackson failed to raise this error below, and so once
again our review is only for plain error. “Under a plain‐error standard, a defendant’s conviction
will stand if the claimed evidentiary error was harmless.” United States v. Gaytan, 649 F.3d 573,
582 (7th Cir. 2011). 

        Some  of  the  testimony  Jackson  challenges  is  obviously  not  expert  testimony  –  the
witness was only explaining what he himself said and understood during the conversation.
Other  parts  might  have  been  contestable.  For  example,  the  informant  testified  about  the
meaning  of  words  Jackson  used  and  about  general  drug  trafficking  practices.  But  that
testimony was not extensive. We do not need to delve into every word, because even if it was
error to permit the informant to touch on those other subjects, any error was harmless given the
strength  of  the  evidence  in  the  case.  See  Gayton,  id.  The  informant  testified  that  he  had
Nos. 11‐2617 & 11‐2619                                                                           Page 3

purchased  drugs  from  Jackson,  and  the  government  had  audio  and  video  tapes  of  the
transactions. Jackson argues that this evidence was not enough for the jury to convict, absent
the drug code translation, because the jury failed to convict Jackson on one count for which
there was no corresponding audio and translation evidence. But as the government points out,
the jury hung on that charge; it did not acquit. Moreover, translation evidence is not all that this
count lacked – there was also no audio evidence. We therefore reject the proposed inference
that the stalemate on this count indicated that the drug code testimony was indispensable to
Jackson’s other convictions.

        As we noted earlier, Jackson has painted with too broad a brush in his attack on every
word the informant said. A few of the translations were nothing more than the  informant’s
explanations of words he himself used during the transaction. We accept that  a witness typically
must be qualified as an expert to opine on things like the going rates of drugs and general
understandings about the meaning of drug code words, if that information is “drawn from facts
outside the witness’s first‐hand knowledge of the case.” United States v. York, 572 F.3d 415, 420
(7th  Cir.  2009).  A  witness  does  not  need  to  be  qualified  as  an  expert  to  explain  his  own
understanding of his own words, however; cross‐examination is all that is needed to test those
representations.

     We thus AFFIRM Jackson’s conviction, but we VACATE Jackson and Kelly’s sentences and
REMAND for resentencing consistently with Dorsey and the Fair Sentencing Act.